Tom, J.P. (dissenting).
Substantial evidence supports respondent’s determination that the licensed establishment was permitted to become overcrowded in violation of Rules of the State Liquor Authority rules 54.2 (9 NYCRR 48.2) (failure to exercise adequate supervision over the conduct of the licensed establishment) and 54.3 (9 NYCRR 48.3) (failure to comply with all applicable governmental regulations). The imposition of sanctions against petitioner for such violations is consistent with the precedent of this Department (Matter of Cris Place, Inc. v New York State Liq. Auth., 56 AD3d 339 [2008] [locked exits, cabaret activity, overcrowding and hazardous conditions]; Matter of Hogs & Heifers v New York State Liq. Auth., 294 AD2d 137, 138 [2002], lv denied 98 NY2d 612 [2002] [health regulations]). Since no compelling need to depart from established case law is demonstrated, I respectfully dissent.
Testimony was received from a senior investigator for respondent that he observed approximately 75 to 100 people in the cellar of the premises, with patrons “standing shoulder to shoulder” throughout the establishment. A summons was issued to petitioner for an “overcrowded bar” based on a police officer’s observation of “approximately 300 patrons inside [the licensed establishment]” (see Matter of 7th Ave. & Grove St. Corp. v New York State Liq. Auth., 215 AD2d 107, 108 [1995]). The certificate of occupancy, produced by petitioner’s owner at the direction of police, permits a maximum occupancy of only 61 people in the cellar and 135 on the first floor. Furthermore, petitioner’s owner testified that the establishment’s security guard tracked the number of admitted patrons by use of a counting device and that the police alleviated the overcrowding by directing the guard to deny entry to additional persons while inducing patrons to leave the premises by virtue of the obvious police presence.
As this Court has recently noted, review of an administrative determination is governed by the rather low threshold of substantial evidence, which is less than even a preponderance of the evidence, and may be predicated on both hearsay and *45circumstantial evidence (see generally Matter of Café La China Corp. v New York State Liq. Auth., 43 AD3d 280, 280-281 [2007]). The findings of an Administrative Law Judge (ALJ) involve the assessment of credibility and the drawing of reasonable inferences, “and the courts may not weigh the evidence or reject the conclusion of the administrative agency where the evidence is conflicting and room for choice exists” (id. at 281).
The testimony of respondent’s investigator that people in the licensed establishment were “standing shoulder to shoulder” and the summons issued by a police officer stating that there were approximately 300 people on the premises constitute substantial evidence of overcrowding. Contrary to the majority’s intimation, petitioner’s owner, Sameh Jakob, never testified that the count maintained by the club’s doorman showed that the premises were within occupancy limits. Jakob’s bald denial of overcrowding merely raised a question of fact for resolution by the ALJ, whose determination is supported by the record of the proceedings (see Matter of Menick v Bruckman, 279 NY 795 [1939], revg 255 App Div 810 [1938]; cf. Matter of Culture Club of NYC v New York State Liq. Auth., 294 AD2d 204 [2002]).
Although the summons for overcrowding was ultimately dismissed for failure to prosecute, this disposition has no preclusive effect.* As respondent’s counsel explained, “the police officers never showed up to court,” and the dismissal was not on the merits.
The majority’s hypothesis that the ALJ lacked authority to determine that the premises were overcrowded is not supported by case law. While respondent may rely on violations issued by another agency to support a finding that its own regulations have been violated (see e.g. Matter of Jericho Pub v New York State Liq. Auth., 4 AD3d 228 [2004] [signage]), there is no requirement that it do so. This Court has upheld the Liquor Authority’s independent determination of regulatory violations on numerous occasions (see e.g. Matter of Cris Place, Inc., 56 AD3d at 339 [inter alia, overcrowding]; Matter of Dawkins v New York State Liq. Auth., 47 AD3d 440 [2008] [signage]; Matter of Moonwalkers Rest. Corp. v New York State Liq. Auth., 250 AD2d 428 [1998] [overcrowding]; cf. Matter of Culture Club of NYC, 294 AD2d at 204 [insufficient evidence of excessive noise to sustain violation of Alcohol Beverage Control Law § 106 (6)]).
*46As to the contention that respondent lacks authority to promulgate a rule requiring licensed premises to comply with occupancy restrictions, the simple answer is that such requirement is imposed not by State Liquor Authority regulations but by the certificate of occupancy issued for the premises. The Court of Appeals, while according preclusive effect to the Alcoholic Beverage Control Law, has noted that “establishments selling alcoholic beverages are not exempt from local laws of general application” (Matter of Lansdown Entertainment Corp. v New York City Dept of Consumer Affairs, 74 NY2d 761, 763 [1989]). Thus, respondent did not impermissibly create a rule not contemplated by its enabling legislation (see Matter of Tze Chun Liao v New York State Banking Dept., 74 NY2d 505, 510 [1989]) or in excess of the authority conferred under Alcoholic Beverage Control Law § 106 (6), as the majority reasons; rather, it found that petitioner violated the occupancy limits imposed on the premises under the certificate of occupancy issued by the Buildings Department.
Petitioner has tried very hard to bring this matter within the ambit of Matter of Beer Garden v New York State Liq. Auth. (79 NY2d 266, 275 [1992]), in which the Court of Appeals held that a rule making any disorder on or about the licensed premises a basis for adverse action exceeds the prohibition of Alcoholic Beverage Control Law § 106 (6) that no licensee “ ‘suffer or permit [the licensed] premises to become disorderly.’ ” The basis of the decision is that the agency could not remove the statutory requirement of a “culpable mental state on the part of the licensee” (id. at 276).
The present matter is clearly distinguishable. First, as discussed, the regulation violated is not one issued by respondent. Second, the record contains substantial evidence that petitioner’s owner, Sameh Jakob, was on the premises at the time of the overcrowding, had observed the condition and did nothing to alleviate it until instructed by police to restrict entry by patrons. Furthermore, Jakob failed to supervise the club’s doorman, who concededly kept a count of the number of persons admitted, so as to avoid exceeding the rated capacity of the premises, as provided in the certificate of occupancy. Thus, to the extent that Matter of Beer Garden is applicable, the evidence demonstrates the requisite culpable mental state on behalf of petitioner’s principal.
In view of petitioner’s extensive prior history of sustained violations, including two for overcrowding and three for *47disorderliness, the penalty of cancellation is not shocking to the sense of fairness (see Matter of Monessar v New York State Liq. Auth., 266 AD2d 123 [1999]).
Accordingly, the determination should be confirmed.
Saxe and DeGrasse, JJ., concur with Catterson, J.: Tom, J.P., and Moskowitz, J., dissent in a separate opinion by Tom, J.P.
In this proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County, entered on or about May 8, 2008), petition granted and the determination revoking petitioner’s on-premises liquor license annulled, without costs.

 A violation of the Alcoholic Beverage Control Law may be prosecuted in Criminal Court as a misdemeanor (Alcoholic Beverage Control Law § 130 [3]).